DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed June 2, 2022. Claims 1 and 4-16 are pending, claims 1 and 11-15 are amended, and claims 2-3 and 17 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frazier et al. (US 2016/0108761, herein Frazier).
In regards to claim 1, Frazier discloses
An energy storage device (Figs.1 and 7) comprising:
a plurality of separate plates (Fig.7, 710), wherein each plate is formed from a concrete material (paragraph 99), wherein each of the plates has a first surface (upper surface) and an opposite second surface (lower surface), wherein the first surface has a first plurality of discrete grooves (720) formed therein, and wherein the second surface has:
a substantially flat surface; or
a second plurality of discrete grooves (720) formed therein;
an inlet plenum (110) configured to receive a heat transfer medium from a source and distribute the heat transfer medium through the grooves (paragraph 110); and
an outlet plenum (120) configured to receive the heat transfer medium from the grooves and dispense the heat transfer medium to a return destination (Fig.1),
wherein each discrete groove extends from a first edge of a respective plate of the plurality of separate plates disposed closer to the inlet plenum to an opposite second edge disposed closer to the outlet plenum (Figs.1 and 6, each groove extends in the longitudinal direction from the inlet plenum to the outlet plenum),
wherein the first surface of a first plate of the plurality of separate plates is disposed in direct contact with the second surface of an adjacent second plate of the plurality of separate plates (Fig.7), and
wherein a portion of heat in the heat transfer medium is transferred to the plates in a charging mode of operation when the heat transfer medium is passed along the grooves or a portion of heat in the plates is transferred to the heat transfer medium in a discharging mode of operation when the heat transfer medium is passed along the grooves (paragraph 14).
In regards to claim 4, Frazier discloses that each groove is generally shaped like a circular segment when viewed along each groove (Fig.7).
In regards to claim 5, Frazier discloses that the plurality of separate plates are arranged in a vertical stack with the first surfaces and the second surfaces disposed horizontally (Fig.7).
In regards to claim 6, Frazier discloses that the plurality of separate plates are arranged vertically on edge, with the first surfaces and the second surfaces disposed vertically (Fig.7, left and right surfaces are also first and second surfaces).
In regards to claim 11, Frazier discloses that the energy storage device is configured to operate approximately between 140° F and 600° F (paragraph 94, 100°C to 1000°C or 212°F to 1832°F is disclosed).
In regards to claim 12, Frazier discloses that the plates comprise micro rebar or other three dimensional reinforcement (tubes 740).
In regards to claim 13, Frazier discloses
A method of storing thermal energy (Figs.1, 6 and 7) comprising the steps of:
forming a heat transfer module having a plurality of separate plates (Figs.1, 6 and 7), wherein each plate is formed from a concrete material (paragraph 99), wherein each of the plates has a first surface and an opposite second surface (upper and lower surfaces), wherein the first surface has a first plurality of discrete grooves (720) formed therein, wherein the second surface has a substantially flat surface or a second plurality of discrete grooves (720) formed therein, wherein the heat transfer module further has an inlet plenum (110) and an outlet plenum (120), wherein each discrete groove extends from a first edge of a respective plate of the plurality of separate plates disposed closer to the inlet plenum to an opposite second edge disposed closer to the outlet plenum (Figs.1 and 6, each groove extends in the longitudinal direction from the inlet plenum to the outlet plenum), wherein the first surface of a first plate of the plurality of separate plates is disposed in direct contact with the second surface of an adjacent second plate of the plurality of separate plates (Fig.7);
directing a heat transfer medium from the inlet plenum through the plurality of grooves of the plurality of separate plates to the outlet plenum (Fig.1);
transferring heat from the heat transfer medium to the plurality of separate plates in a charging mode of operation or transferring heat from the plurality of separate plates to the heat transfer medium is a discharging mode of operation (paragraph 14); and
exiting the heat transfer medium from the outlet plenum (Fig.1).
In regards to claim 14, Frazier discloses operating the heat transfer module approximately between 140° F and 600° F (paragraph 94, 100°C to 1000°C or 212°F to 1832°F is disclosed).
In regards to claim 15, Frazier discloses that the charging mode of operation, in which heat is transferred from the heat transfer medium to the plurality of separate plates, and the discharging mode of operation, in which heat is transferred from the plurality of separate plates to the heat transfer medium, are respectively performed in opposite fluid flow directions, equivalent to a counter-flow heat exchanger's operation (paragraphs 32 and 50, for discharging the charging process is reversed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier in view of Lang et al. (US 5,851,636, herein Lang).
In regards to claims 7-10, Frazier does not disclose the dimensions of the plate and grooves as claimed.
Lang teaches an energy storage device (Fig.9) comprising a plurality of separate plates (502, 503) having a plurality of discrete grooves (between ribs 504), wherein each plate has a thickness between about 0.5 inches and about 6 inches (col.2 lines 26-27), wherein each groove has a depth of about 0.25 inches to about 1 inch (col.2 lines 40-42), wherein each groove has a width of about 0.5 inches to about 2.5 inches and is separated from adjacent grooves by a separation distance of about 0.25 inches to about 2 inches (col.2 lines 40-42).
It would have been obvious to one of ordinary skill in the art at the time of
invention to provide each of Lang’s plates to have a thickness between about 0.5 inches and about 6 inches, specifically about 4 inches, for each groove to have a depth of about 0.25 inches to about 1 inch, a width of about 0.5 inches to about 2.5 inches and separated from adjacent grooves by a separation distance of about 0.25 inches to about 2 inches as taught by Lang, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 (II-A).


Allowable Subject Matter
Claim 16 is allowed, at least for the reason that the prior art of record does not disclose a first plate comprising a first surface comprising a plurality of discrete grooves and a second surface opposite the first surface, wherein the second surface comprises a substantially flat surface, and a second plate comprising a third surface comprising a plurality of discrete grooves and a fourth surface opposite the third surface, wherein the fourth surface comprises a substantially flat surface, wherein the first surface is configured to abut the fourth surface such that the plurality of discrete grooves of the first surface and the substantially flat surface of the fourth surface define discrete flow channels between the first plate and the second plate, wherein the plurality of plates are comprised of concrete.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763                         

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763